Petition of Fannie Robinson for certiorari to the Court of Appeals in Robinson v. State, 25 Ala. App. 673, 149 So. 926.
Petitioner's appeal in this cause was determined by the Court of Appeals adversely to petitioner, without an opinion. The application for rehearing made in that court was likewise overruled without an opinion.
This court is committed to the proposition that a review here on certiorari is limited to a review of the opinion, "not the record and judgment," of the Court of Appeals. Nothing being presented for review, the writ will be and is denied. Lawson v. State, 219 Ala. 461, 122 So. 467.
Writ denied.
ANDERSON, C. J., and THOMAS and BROWN, JJ., concur.